                 UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        Case No. 1:18-cv-96

BRIAN HOGAN, both on his own
behalf and as representative of all
unnamed class members who are
similarly situated; BRIAN HOGAN, as
parent and next friend of H.H., both
her own behalf and as representative of
all unnamed class members who are
similarly situated,
                    Plaintiffs,
              vs.
CHEROKEE COUNTY; CHEROKEE
COUNTY DEPARTMENT OF                       DEFENDANTS’ MOTION FOR
SOCIAL SERVICES; SCOTT                    NEW TRIAL NISI REMITTITUR
LINDSAY both in his individual
capacity and official capacity as
attorney for Cherokee County
Department of Social Services;
CINDY PALMER, in both her
individual capacity and her official
capacity as Director of Cherokee
County Department of Social Services;
DSS SUPERVISOR DOE #1, et al.,
                    Defendants.




    Case 1:18-cv-00096-MR-WCM Document 157 Filed 07/19/21 Page 1 of 2
   Defendants Cherokee County, Scott Lindsay, and Cindy Palmer move, pursuant

to Rule 59(a) of the Federal Rules of Civil Procedure, for a new trial nisi remittitur

pursuant to Rule 59 (a) of the Federal Rules of Civil Procedure because the

damages awarded to both Brian and H.H. were excessive as a matter of law.

   This Motion is based upon the accompanying Brief and Declaration of Sean F.

Perrin.



      Respectfully submitted, this the 19h day of July, 2021.


                                        s/Sean F. Perrin
                                        Attorney for Defendants Cherokee County,
                                        Cherokee County Department of Social
                                        Services, Scott Lindsay in his official
                                        capacity and Cindy Palmer in her official
                                        capacity



                                        s/Mary Euler
                                        Attorney for Defendant Cindy Palmer in her
                                        individual capacity

                                       s/ Pat Flanagan
                                       Attorney for Defendant Scott Lindsay in his
                                       official capacity




                                          2

     Case 1:18-cv-00096-MR-WCM Document 157 Filed 07/19/21 Page 2 of 2
